NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

CSABA BOKROS,                      )
                                   )
             Appellant,            )
                                   )
v.                                 )                   Case No. 2D17-3448
                                   )
FREDERICK TIMOTHY MAPP;            )
SYDNEY WILLIAM KING; and C1        )
BANK (f/k/a COMMUNITY BANK OF      )
MANATEE), a Florida Banking        )
Institution,                       )
                                   )
             Appellees.            )
___________________________________)

Opinion filed November 9, 2018.

Appeal from the Circuit Court for Sarasota
County; Andrea McHugh, Judge.

Lawrence Klepetko of Law Office of
Lawrence Klepetko, Sarasota, for
Appellant.

Darren R. Inverso and Erik M. Hanson of
Norton, Hammersley, Lopez & Skokos,
P.A., Sarasota, for Appellee, Frederick
Timothy Mapp.

No appearance for Appellees Sydney
William King and C1 Bank.


PER CURIAM.


             Affirmed.
LaROSE, C.J., and BLACK, and BADALAMENTI, JJ., Concur.




                                    -2-